It is ordered and adjudged by this court that the judgment of said circuit court be and the same hereby is revérsed for error in affirming the judgment of the court of common pleas and this court proceeding to render the judgment that said circuit court should have rendered, it is ordered and .adjudged that the judgment of said court of common pleas is reversed for error in overruling the motion for a new. trial on the ground that the court erred in its charge to the jury in submitting to the jury the question of punitive damages, for the reason that the evidence did not warrant the submission of that question to the jury and that the motion for a new trial be sustained, the verdict ■set aside and the cause be remanded to said court of ■common pleas for a new trial.
Shauck, C. J., Price, Summers and Davis, JJ., •concur.